FREEDMAN, Circuit Judge
(concurring) .
I join in the affirmance of the judgment of the district court.
The opinions of Judge Staley and Judge Seitz present different reasons for the award of damages under the Pennsylvania wrongful death and survival statutes. Judge Staley’s view is that' while a tort action falls within, the maritime law, an action may also be sustained under state law for the negligent breach of the contract of carriage which is outside the admiralty jurisdiction and therefore subject to the state choice of law rule. Judge Seitz would apply the state choice of law rule to all the claims because the action is on the law side of the court under the diversity jurisdiction and therefore is outside the admiralty jurisdiction. Chief Judge Hastie’s dissent would apply maritime law to the tort action, but disagrees with Judge Staley’s recognition of the right to waive the tort and sue in assumpsit, on the ground that it removes what is essentially a tort action from the pre-emptive jurisdiction of admiralty by a simple change in designation as an action for negligent breach of contract. Since the ease would therefore be controlled by maritime law, the dissent would apply what it believes to be the well settled admiralty choice of law doctrine that the law of the place where the accident occurred governs.
I believe it is unnecessary to decide whether maritime law or state law applies because I reach the same result in either case.
If state law applies, either for the reasons given in Judge Staley’s opinion or those given in Judge Seitz’s opinion, I agree with them that the forum court must apply Pennsylvania’s conflicts rules which under Griffith v. United Air Lines, Inc., 416 Pa. 1, 203 A.2d 796 (1964), would invoke the so-called contacts doctrine and render the Pennsylvania rather than the Massachusetts law of damages applicable under the facts in this case. If federal maritime *30law applies, I would reach the same result because I agree with Judge Staley that the choice of law should in such a case also be made under the contacts doctrine. Maritime law has exhibited a healthy capacity for development and growth and should not be immunized against acceptance of the now fully evolved theory of contacts in place of the rigid, simplistic principle of lex loci delicti.1 It was unrealistic enough to apply to the fast moving automobile the rule of lex loci delicti which arose in the days of the horse and buggy. It seems to me even more extreme to apply the doctrine to airplanes which fly so high and at such tremendous speeds that state boundaries are invisible and are crossed without even being noticed.
In either case, therefore, whether by the application of state choice of law rules or maritime choice of law, I believe the award of damages was properly made under Pennsylvania’s wrongful death and survival statutes.

. See my dissenting opinion in Mack Trucks, Inc. v. Bendix-Westinghouse Auto. A. B. Co., 372 F.2d 18, 21 (3 Cir.), cert. denied, 387 U.S. 930, 87 S.Ct. 2053, 18 L.Ed.2d 992 (1967).